FILE COPY




                                   No. 07-15-00283-CR


Jeena Roberts                                §     From the 140th District Court
  Appellant                                          of Lubbock County
                                             §
v.                                                 June 28, 2017
                                             §
The State of Texas                                 Opinion by Justice Campbell
 Appellee                                    §

                                   J U D G M E N T


       Pursuant to the opinion of the Court dated June 28, 2017, it is ordered, adjudged

and decreed that the judgment of the trial court be affirmed.


       It is further ordered that appellant pay all costs in this behalf expended for which

let execution issue.


       It is further ordered that this decision be certified below for observance.


                                           oOo